Citation Nr: 0120440	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
defective hearing.  

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  

3. Service connection for bilateral defective hearing.  

4. Service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from August 1965 to April 
1969, to include service in the Republic of Vietnam.  His 
military occupation specialty was machine gunner.  

The veteran's claims for service connection for bilateral 
defective hearing and service connection for tinnitus were 
denied by the RO in July 1980.  The veteran was informed of 
this decision by letter dated in July 1980, but he did not 
file a timely notice of disagreement with this rating 
decision, which subsequently became final.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
RO which found that new and material evidence had not been 
submitted to reopen the veteran's claims for service 
connection for bilateral defective hearing and service 
connection for tinnitus.  In April 2001 the veteran appeared 
and gave testimony at a hearing before the undersigned Board 
member.  A transcript of this hearing is of record.  

The case is before the Board for appellate consideration at 
this time.  For reasons made evident below, the issues of 
service connection for bilateral defective hearing and 
service connection for tinnitus will be discussed in the 
REMAND section of this decision.



FINDINGS OF FACT

1. Service connection for bilateral defective hearing and 
service connection for tinnitus were denied by the RO in 
an unappealed rating decision of July 1980.  

2. The evidence submitted since the July 1980 unappealed 
rating action denying service connection for bilateral 
defective hearing is new, relevant to the claim, and must 
be considered with the previously assembled evidence in 
order to fairly decide the merits of the claim for service 
connection for bilateral defective hearing.  

3. The evidence submitted since the unappealed rating action 
denying service connection for tinnitus is new, relevant 
to the claim, and must be considered with the previously 
assembled evidence in order to fairly decide the merits of 
the claim for service connection for tinnitus.  


CONCLUSIONS OF LAW

1. New and material evidence to reopen a claim for service 
connection for bilateral defective hearing has been 
presented.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-
475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.156(a) (2000).  

2. New and material evidence to reopen a claim for service 
connection for tinnitus has been presented.  38 U.S.C.A. 
§§ 1110, 5108, 7104 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).

Although this law was not in effect at the time of the 
adjudication of the veteran's application to reopen his 
claims for service connection for bilateral defective hearing 
and service connection for tinnitus based on new and material 
evidence, the Board's decision below in regard to these 
issues renders further development unnecessary in regard to 
these issues.  For this reason, the Board finds no further 
duty to assist in the development of evidence and will 
proceed to an adjudication of the application to reopen the 
veteran's claims for service connection for bilateral 
defective hearing and service connection for tinnitus on the 
basis of new and material evidence.  Therefore no further 
notification or development under the Veterans Claims 
Assistance Act of 2000 will be necessary in regard to these 
issues.  

The evidence that was of record at the time of the unappealed 
rating action of July 1980 may be briefly summarized.  On the 
veteran's June 1965 examination prior to service entrance, 
the veteran's ears and eardrums were evaluated as normal on 
clinical evaluation.  Audiometric testing revealed pure tone 
thresholds of 0 (15), -5 (5), -5 (5), 40 (50), 50(55) 
decibels in the right ear and 0 (15), -5(5), 5 (15), 50 
(60),and 45 (50) decibels in the left ear, at 500, 1000, 
2000, 3000, and 4000 Hertz.  (The readings in parentheses 
constitute pure tone threshold readings converted to ISO 
standards which became effective October 31, 1967).  The 
veteran was noted to have a bilateral high frequency hearing 
loss that was not considered to be disabling.  Review of the 
veteran's service medical records reveals that he was seen in 
January 1966 with complaints of a ringing sensation in his 
ears since firing a machine gun two weeks earlier.  It was 
noted that the veteran had had trouble hearing prior to 
service.  Evaluation revealed normal tympanic membranes in 
both ears.  The impression was acoustic trauma.  On the 
veteran's April 1969 examination prior to separation from 
service, his ears and eardrums were evaluated as normal on 
clinical evaluation.  He was noted to have a bilateral high 
frequency hearing loss that had existed prior to service.  
Audiometric testing was not performed.  

On VA general medical examination in December 1972, it was 
noted that the veteran had no complaints of tinnitus or any 
other disorder affecting his ears.  Evaluation of the ears 
revealed the canals to be clear and free of perforation or 
discharge.  It was stated that a hearing loss was not noted.  

During a VA special examination in June 1980 to evaluate 
various disorders, including hearing loss, the veteran said 
that he first noticed hearing loss when he was tested early 
in service.  The veteran was said to have a vague awareness 
of hearing loss and no grossly apparent hearing loss was 
reported during service.  It was also reported that there was 
no known instance of acoustic trauma at any time during his 
life.  The veteran also reported that he occasionally 
experienced tinnitus.  On audiometric examination air 
conduction thresholds were reported to be 5, 20, 10, and 85 
decibels in the right ear and 5, 10, 25, and 85 decibels in 
the left ear at 500, 1000, 2000, and 4000 Hertz.  Speech 
discrimination was reported to be 100 percent in the right 
ear and 92 percent in the left ear.  The diagnoses of the 
examination included essentially, severe high frequency 
sensorineural hearing loss bilaterally.  

The evidence that has been associated with the claims folder 
subsequent to the July 1980 rating action that denied service 
connection for bilateral defective hearing and tinnitus 
includes VA outpatient treatment records showing evaluation 
and treatment for hearing loss during the period from 
September 1997 to January 1998.  In the course of this 
treatment the veteran was fitted for a hearing aid.  An 
audiometric examination conducted in October 1997 revealed 
pure tone thresholds of 10, 10, 25, 90, and 90 decibels in 
the right ear and 15, 15, 25, 85, and 95 decibels in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The veteran 
was noted to suffer from hyperacusis and tinnitus with 
significant military noise exposure.  

In an August 1999 statement a VA audiologist reported 
treating the veteran for hearing problems.  The audiologist 
said that, given the veteran's history of noise exposure 
during military service as well as the lack of occupational 
and recreational noise exposure, it was very likely that the 
veteran's exposure to noise during service caused his hearing 
impairment and secondary aural tinnitus.  

During a VA ear examination in November 1999, it was reported 
that the veteran's clinical records were not available for 
review.  It was said that the veteran complained of hearing 
loss and tinnitus that began approximately five years 
earlier.  It was noted that the veteran served in Vietnam and 
was exposed to rifle fire, mortar fire, machine gun fire and 
explosions without the benefit of ear protection.  He denied 
any post service exposure to occupational noise while 
employed by a telephone company and as a construction worker.  
He also denied recreational noise exposure.  Audiometric 
examination revealed pure tone thresholds of 25, 30, 40, 100, 
and 100 decibels in the right ear and 25, 30, 80, 105, and 
110 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 Hertz.  Speech recognition was 100 percent in each ear.  
The diagnosis was hearing within normal limits sloping to 
profound high frequency sensory hyperacusis bilaterally.  It 
was noted that the veteran's tinnitus was most likely a 
secondary symptom of the hearing impairment.  

During the April 2001 RO hearing before the undersigned Board 
member the veteran said that he was unaware of any hearing 
problems prior to service.  He also denied any preservice 
exposure to loud noise.  The veteran said that he was 
confused during the audiometric test that was conducted on 
his service entrance examination.  The veteran's 
representative asserted that it was therefore possible that 
the audiometric examination showing bilateral sensorineural 
hearing loss on the veteran's entrance examination was 
inaccurate.  It was also indicated that the veteran was 
exposed to considerable noise during his military service, 
and he attributed his hearing loss to this exposure.  
Tinnitus was attributed to the defective hearing.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  A veteran who served during 
a period of war is presumed to be in sound condition except 
for defects noted when examined and accepted for service.  
38 U.S.C.A. § 1111 (West 1991).  A preexisting disease or 
injury will be considered to have been aggravated by service 
where there s an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);38 C.F.R. § 3.3069a) (2000).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(1999).  Service connection may be granted for disease 
diagnosed after service providing the evidence establishes 
that it was incurred during service.  38 C.F.R. § 3.303(d) 
(1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

The Board is required to review all the evidence submitted by 
an appellant since the last denial of a claim on any basis, 
to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

38 C.F.R. § 3.156(a) (2000) provides, in pertinent part, that 
there must be added to the record new and material evidence 
which, assuming its credibility, bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The basis of the RO's denial of service connection for 
bilateral defective hearing in July 1980 was, essentially, 
that the veteran's bilateral high frequency hearing loss was 
noted on his service entrance examination and that no 
increase in severity of this disability was shown to have 
occurred during service.  The basis of the RO's denial of 
service connection for tinnitus was that this disability was 
not diagnosed on the veteran's VA examination of June 1980.  

Evidence associated with the record subsequent to this rating 
includes clinical findings in recent years of bilateral 
hearing loss which is considerably more severe than recorded 
during service.  The recent evidence also includes a finding 
of tinnitus reported on a statement by a VA audiologist dated 
in August 1999, and a further finding of tinnitus was made 
during a VA examination in November 1999.  On both of these 
occasions, the veteran's tinnitus was considered to be 
secondary to his sensorineural hearing loss.  Furthermore, 
the VA audiologist who submitted the August 1999 statement 
attributed the veteran's hearing loss to acoustic trauma 
during his military service.  During the veteran's recent 
hearing, it was argued that the veteran's hearing loss and 
tinnitus were due to acoustic trauma during service.  At that 
time, the veteran related that he had been confused during 
the audiometric examination conducted at the time of his 
service entrance examination.  

All of this recent evidence is new in that it was not of 
record at the time of the 1980 rating board decision.  
Moreover, this evidence, when read in conjunction with the 
evidence previously of record, is of such significance that 
it must be considered in order to fairly adjudicate the 
veteran's claim as provided in 38 C.F.R. § 3.156(a).  See 
Hodge, supra.  Such evidence is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  
Thus, new and material evidence has been submitted and the 
veteran's claims for service connection for bilateral 
defective hearing and service connection for tinnitus are 
therefore reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's claims for service connection for bilateral 
defective hearing and service connection for tinnitus are 
reopened.  To this extent, the veteran's claim is granted.  


REMAND

Since the veteran's claims for service connection for 
bilateral defective hearing and service connection for 
tinnitus have been reopened, the RO must now consider these 
issues de novo on the basis of a review of all the evidence 
of record, both old and new.  In the Board's opinion however, 
and as discussed below, further development of the evidence 
by the RO is also necessary prior to further consideration of 
these issues.  

First, the Board again directs attention to the various 
changes in adjudication procedures arising from the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The RO has not had the opportunity to develop 
this case under the mandates of VCAA and, as reflected below, 
there are various avenues of further development which should 
be explored in order to ensure compliance with VA's duty to 
assist.  

First, the appellant should be notified of what evidence is 
necessary in order to establish his claims for service 
connection bilateral defective hearing and tinnitus. The 
Board notes in this regard that review of the claims folder 
shows that the veteran has received some VA treatment for 
hearing loss and tinnitus in recent years, but, aside from 
the August 1999 statement from a VA audiologist, no records 
reflecting such treatment subsequent to January 1998 are in 
the claims folder.  The RO should attempt to obtain records 
of all treatment for hearing loss and /or tinnitus from the 
time of his service discharge to the present prior to further 
appellate consideration of the issues of service connection 
for the bilateral defective hearing and tinnitus.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Secondly, the veteran should be requested to provide any 
additional information concerning pertinent treatment he may 
have received after military service, VA or private, so that 
relevant records can be secured.  Particularly useful to the 
Board would be any evidence which would tend to show the 
presence of hearing loss and tinnitus during the 
approximately 28 year period from the time such was noted in 
service, until treatment was rendered by VA in September 
1997.  The veteran should therefore be requested to provide 
information regarding any and all treatment for hearing loss 
and/or tinnitus prior to September 1997.

Finally, the veteran should be afforded a VA examination by 
an otolaryngologist to determine the etiology of his tinnitus 
and bilateral hearing loss.  It is noted in this regard that 
the examiner who conducted the most recent VA examination of 
the veteran's hearing in November 1999 did not have access to 
the veteran's clinical records.  In addition, while the 
examiner on that occasion stated that the veteran's tinnitus 
was related to his hearing loss, no comment was made 
regarding the etiology of the veteran's bilateral hearing 
loss on the examination.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In view of the foregoing, this case is REMANDED to the RO for 
the following development:  

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard the RO should contact the 
veteran and inform him of the VA's 
heightened duty to assist him in the 
development of his claims for service 
connection for bilateral defective 
hearing and tinnitus under the 
Veterans Claims Assistance Act of 
2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as 
evidence in regard to this claim.  

2. The RO should contact the veteran and 
ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, VA and non VA who have 
treated him for his bilateral 
defective hearing and/or tinnitus at 
any time since service discharge.  
When the veteran responds and provides 
any necessary authorizations, the RO 
should contact the named health care 
providers and ask them to provide 
copies of all clinical records 
documenting such treatment that are 
not already of record.  These records 
should include all clinical records 
reflecting the veteran's reported 
treatment for bilateral defective 
hearing and tinnitus at the VA Medical 
Center at Bay Pines, Florida 
subsequent to January 1998.  All 
records obtained should be associated 
with the claims folder.  

3. Then the RO should afford the veteran 
a VA examination by an 
otolaryngologist to determine the 
etiology of his bilateral defective 
hearing and tinnitus.  Any necessary 
special studies should be performed 
and all pertinent clinical findings 
reported in detail.  The claims 
folder, to include a copy of this 
remand, must be made available to the 
examining physician so that the 
pertinent clinical records may be 
reviewed in detail.  The examiner 
should state that he has reviewed the 
claims folder in his examination 
report.  At the conclusion of the 
physical examination, and after a 
careful review of the record, the 
examining physician should provide a 
medical opinion as to whether the 
veteran's current bilateral defective 
hearing was due to acoustic trauma in 
service or, if found to have 
preexisted service enlistment, 
increased in severity due to acoustic 
trauma sustained during service.  The 
examining physician should also 
provide a medical opinion as to 
whether the veteran's tinnitus was due 
to acoustic trauma during service or 
is secondary to his bilateral 
defective hearing disorder.  

4. When the above development has been 
completed the veteran's claims for 
service connection for bilateral 
defective hearing and tinnitus should 
be reviewed by the RO de novo on the 
basis of a review of all the evidence 
of record, both old and new.  The RO 
should first examine the claims folder 
and ensure that the foregoing 
development has been completed in 
full.  If any development is 
incomplete, including if the 
examination report does not provide 
sufficient clinical evidence, 
appropriate measures should be taken.  

5. If the benefits sought remain denied, 
the veteran should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to afford the veteran due 
process of law, and to comply with the provisions of the 
Veterans Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



